 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JERRY WAYNE BAKER,                              No. 2:19-cv-1095 DB P
12                        Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14       MASHBURN,
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff originally filed this suit along with a second plaintiff, Matthew Muller,

19   on June 7, 2019. In an order filed June 14, 2019, this court severed the plaintiffs’ actions.

20   Plaintiff Muller was proceeding in case no. 2:19-cv-1047 DB1 and plaintiff Baker is proceeding in

21   the present action. This court further ordered the complaint dismissed and required plaintiffs to

22   file amended complaints and pay the filing fee or file a motion to proceed in forma pauperis

23   within thirty days. Plaintiffs were warned that if they failed to comply with the court’s order, this

24   court would recommend their actions be dismissed.

25   ////

26
27   1
      Plaintiff Muller notified the court that he had not consented to the filing of the original
     complaint and requested dismissal of the action. This court dismissed his case no. 2:19-cv-1047
28   DB on July 12, 2019.
                                                        1
 1            Thirty days have passed and plaintiff Baker has not filed an amended complaint, filed a

 2   motion to proceed in forma pauperis, paid the filing fee, or otherwise responded to the court’s

 3   June 14 order.

 4            Accordingly, the Clerk of the Court IS HEREBY ORDERED to randomly assign a district

 5   judge to this case; and

 6            IT IS RECOMMENDED that this action be dismissed for plaintiff’s failure to prosecute

 7   and failure to comply with court orders. E.D. Cal. R. 110; Fed. R. Civ. P. 41.

 8            These findings and recommendations will be submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, plaintiff may file written objections

11   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

12   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

13   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

14   F.2d 1153 (9th Cir. 1991).

15   Dated: July 23, 2019

16

17

18

19

20   DLB:9
     DLB1/prisoner-civil rights/bake1095.fta fr
21

22

23

24

25

26
27

28
                                                        2
